


Exhibit 10.3
EXECUTION VERSION

--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT
Dated as of March 18, 2013
by and among
QVC, INC.
THE GUARANTORS LISTED ON SCHEDULE I HERETO


BARCLAYS CAPITAL INC.
J.P. MORGAN SECURITIES LLC
and
WELLS FARGO SECURITIES, LLC



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------




This Registration Rights Agreement (this “Agreement”) is made and entered into
as of March 18, 2013, by and among QVC, Inc., a Delaware corporation (the
“Company”), the guarantors listed on Schedule I hereto (the “Guarantors”) and
Barclays Capital Inc., J.P. Morgan Securities LLC and Wells Fargo Securities,
LLC as representatives (the “Representatives”) of the several initial purchasers
named in Schedule I attached to the Purchase Agreement (as defined below) (each
such initial purchaser, an “Initial Purchaser” and, together, the “Initial
Purchasers”), each of whom has agreed to purchase $750,000,000 aggregate
principal amount of the Company’s 4.375% Senior Secured Notes due 2023 ( the
“2023 Notes”) and $300,000,000 aggregate principal amount of the Company’s
5.950% Senior Secured Notes due 2043 ( the “2043 Notes” and, together with the
2023 Notes, the “Initial Notes”) pursuant to the Purchase Agreement (as defined
below).
This Agreement is made pursuant to the Purchase Agreement, dated March 4, 2013
(the “Purchase Agreement”), by and among the Company, the Guarantors and the
Representatives. In order to induce the Initial Purchasers to purchase the
Initial Notes, the Company and the Guarantors have agreed to provide the
registration rights set forth in this Agreement. The execution and delivery of
this Agreement is a condition to the obligations of the Initial Purchasers set
forth in Section 6(k) of the Purchase Agreement. Unless indicated otherwise,
capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Indenture, dated as of March 18, 2013, among the
Company, the Guarantors and U.S. Bank National Association, as trustee, relating
to the Initial Notes and the Exchange Notes (the “Indenture”).
The parties hereby agree as follows:
1.DEFINITIONS
As used in this Agreement, the following capitalized terms shall have the
following meanings:
2023 Exchange Notes: The 2023 Notes to be issued pursuant to the Indenture (i)
in the Exchange Offer or (ii) as contemplated by Section 4 hereof.
2043 Exchange Notes: The 2043 Notes to be issued to be issued pursuant to the
Indenture (i) in the Exchange Offer or (ii) as contemplated by Section 4 hereof.
Act: The Securities Act of 1933, as amended, and the rules and regulations of
the Commission promulgated thereunder.
Affiliate: As defined in Rule 144 of the Act.
Broker-Dealer: Any broker or dealer registered under the Exchange Act.
Business Day: Any day other than a Saturday, a Sunday or a day on which banking
institutions in the City of New York or at a place of payment are authorized by
law, regulation or executive order to remain closed.
Closing Date: The date hereof.
Commission: The Securities and Exchange Commission.




--------------------------------------------------------------------------------




Consummate: An Exchange Offer shall be deemed “Consummated” for purposes of this
Agreement upon the occurrence of (a) the filing and effectiveness under the Act
of the Exchange Offer Registration Statement relating to the Exchange Notes to
be issued in the Exchange Offer, (b) the maintenance of such Exchange Offer
Registration Statement continuously effective and the keeping of the Exchange
Offer open for a period not less than the period required pursuant to Section
3(b) hereof, and (c) the delivery by the Company to the Registrar under the
Indenture of Exchange Notes in the same aggregate principal amount as the
aggregate principal amount of Initial Notes tendered by Holders thereof pursuant
to the Exchange Offer.
Consummation Deadline: As defined in Section 3(b) hereof.
Effectiveness Target Date: As defined in Section 5 hereof.
Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder.
Exchange Notes: The 2023 Exchange Notes and/or the 2043 Exchange Notes, as
applicable.
Exchange Offer: The exchange and issuance by the Company of a principal amount
of Exchange Notes (which shall be registered pursuant to the Exchange Offer
Registration Statement) equal to the outstanding principal amount of Initial
Notes that are validly tendered and not withdrawn by such Holders in connection
with such exchange and issuance.
Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.
Free Writing Prospectus: Each offer to sell or solicitation of an offer to buy
the Initial Notes or the Exchange Notes that would constitute a “free writing
prospectus” as defined in Rule 405 under the Securities Act, prepared by or on
behalf of the Company or used or referred to by the Company in connection with
the sale of the Initial Notes or the Exchange Notes.
Holders: As defined in Section 2 hereof.
Interest Payment Date: As defined in the Initial Notes and Exchange Notes.
Prospectus: The prospectus included in a Registration Statement at the time such
Registration Statement is declared effective, as amended or supplemented by any
prospectus supplement and by all other amendments thereto, including
post-effective amendments, and all material incorporated by reference into such
Prospectus.
Recommencement Date: As defined in Section 6(d) hereof.
Registration Default: As defined in Section 5 hereof.
Registration Statement: Any registration statement of the Company and the
Guarantors relating to (a) an offering of Exchange Notes pursuant to an Exchange
Offer or (b) the registration for resale of Transfer Restricted Securities
pursuant to the Shelf Registration Statement, in each case, (i) that is filed
pursuant to the provisions of this Agreement, (ii) including the Prospectus
included therein, and (iii) including all amendments and supplements thereto
(including post-effective amendments) and all exhibits and material incorporated
by reference therein.

-2-



--------------------------------------------------------------------------------




Rule 144: Rule 144 promulgated under the Act.
Shelf Effectiveness Deadline: As defined in Section 4(a) hereof.
Shelf Filing Deadline: As defined in Section 4(a) hereof.
Shelf Registration Statement: As defined in Section 4 hereof.
Special Interest: As defined in Section 5 hereof.
Suspension Notice: As defined in Section 6(d) hereof.
TIA: The Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa-77bbbb) as in
effect on the date of the Indenture.
Transfer Restricted Securities: Each Initial Note until the earliest to occur of
(a) the date on which such Initial Note has been exchanged in the Exchange Offer
by a Person other than a Broker-Dealer for an Exchange Note entitled to be
resold to the public by the Holder thereof without complying with the prospectus
delivery requirements of the Act, (b) following the exchange by a Broker-Dealer
in the Exchange Offer of an Initial Note for an Exchange Note, the date on which
such Exchange Note is sold to a purchaser who receives from such Broker-Dealer
on or prior to the date of such sale a copy of the Prospectus contained in the
Exchange Offer Registration Statement or (c) the date on which such Initial Note
has been effectively registered under the Act and disposed of in accordance with
the Shelf Registration Statement (and the purchasers thereof have been issued
Exchange Notes).
2.    HOLDERS
A Person is deemed to be a holder of Transfer Restricted Securities (each, a
“Holder”) whenever such Person owns Transfer Restricted Securities.
3.    REGISTERED EXCHANGE OFFER
(a)    No later than 270 days after the Closing Date, the Company and the
Guarantors shall (i) use all commercially reasonable efforts to file and cause
the Exchange Offer Registration Statement to be declared effective by the
Commission, (ii) in connection with the foregoing, (A) file all pre-effective
amendments to such Exchange Offer Registration Statement as may be necessary in
order to cause it to become effective, (B) file, if applicable, a post-effective
amendment to such Exchange Offer Registration Statement, and (C) cause all
necessary filings, if any, in connection with the registration and qualification
of the Exchange Notes to be made under the Blue Sky laws of such jurisdictions
as are necessary to permit Consummation of the Exchange Offer, and (iii) unless
the Exchange Offer shall not be permitted by applicable law or Commission policy
(after the procedures set forth in Section 6(a)(i) below have been complied
with), upon the effectiveness of such Exchange Offer Registration Statement,
commence and Consummate the Exchange Offer. The Exchange Offer shall be on the
appropriate form permitting (i) registration of the Exchange Notes to be offered
in exchange for the Initial Notes that are Transfer Restricted Securities and
(ii) resales of Exchange Notes by Broker-Dealers that tendered into the Exchange
Offer Initial Notes that such Broker-Dealer acquired for its own account as a
result of market-making activities or other trading activities (other than
Initial Notes acquired directly from the Company or any of its Affiliates) as
contemplated by Section 3(c) below.

-3-



--------------------------------------------------------------------------------




(b)    The Company and the Guarantors shall use all commercially reasonable
efforts to cause the Exchange Offer Registration Statement to be effective
continuously, and shall keep the Exchange Offer open for a period of not less
than the minimum period required under applicable federal and state securities
laws to Consummate the Exchange Offer; provided, however, that in no event shall
such period be less than 20 Business Days. The Company and the Guarantors shall
cause the Exchange Offer to comply with all applicable federal and state
securities laws. No securities other than the Exchange Notes shall be included
in the Exchange Offer Registration Statement. The Company and the Guarantors
shall use all commercially reasonable efforts to cause the Exchange Offer to be
Consummated on the earliest practicable date after the Exchange Offer
Registration Statement has become effective, but in no event later than 30
Business Days or longer, if required by the federal securities laws, after the
date on which the Exchange Offer Registration Statement has become effective
(such 30th day, or such later date required by the federal securities laws,
being the “Consummation Deadline”).
(c)    The Company shall include a “Plan of Distribution” section in the
Prospectus contained in the Exchange Offer Registration Statement that contains
the information included in Annex A attached hereto and indicate therein that
any Broker-Dealer who holds Transfer Restricted Securities that were acquired
for the account of such Broker-Dealer as a result of market-making activities or
other trading activities (other than Initial Notes acquired directly from the
Company or any Affiliate of the Company), may exchange such Transfer Restricted
Securities pursuant to the Exchange Offer. Such “Plan of Distribution” section
shall also contain all other information with respect to such sales by such
Broker-Dealers that the Commission may require in order to permit such sales
pursuant thereto, but such “Plan of Distribution” shall not name any such
Broker-Dealer or disclose the amount of Transfer Restricted Securities held by
any such Broker-Dealer, except to the extent required by the Commission as a
result of a change in policy, rules or regulations after the date of this
Agreement. See the Shearman & Sterling no-action letter (available July 2,
1993).
Because such Broker-Dealer may be deemed to be an “underwriter” within the
meaning of the Act and must, therefore, deliver a prospectus meeting the
requirements of the Act in connection with its initial sale of any Exchange
Notes received by such Broker-Dealer in the Exchange Offer, the Company and the
Guarantors shall permit the use of the Prospectus contained in the Exchange
Offer Registration Statement by such Broker-Dealer to satisfy such prospectus
delivery requirement. To the extent necessary to ensure that the Prospectus
contained in the Exchange Offer Registration Statement is available for sales of
Exchange Notes by Broker-Dealers, the Company and the Guarantors agree to use
all commercially reasonable efforts to keep the Exchange Offer Registration
Statement continuously effective, supplemented, amended and current as required
by and subject to the provisions of Sections 6(a) and (c) hereof and in
conformity with the requirements of this Agreement, the Act and the policies,
rules and regulations of the Commission as announced from time to time, for a
period of 180 days from the Consummation Deadline or such shorter period as will
terminate when all Transfer Restricted Securities covered by such Registration
Statement have been sold pursuant thereto. The Company and the Guarantors shall
provide sufficient copies of the latest version of such Prospectus to such
Broker-Dealers, promptly upon request, and in no event later than two Business
Days after such request, at any time during such period.

-4-



--------------------------------------------------------------------------------




4.    SHELF REGISTRATION
(a)    Shelf Registration. If (i) the Company and the Guarantors are not (A)
required to file the Exchange Offer Registration Statement or (B) permitted to
Consummate the Exchange Offer because the Exchange Offer is not permitted by
applicable law or Commission policy (after the Company and the Guarantors have
complied with the procedures set forth in Section 6(a)(i) below) or (ii) any
Holder notifies the Company prior to the 20th Business Day following
Consummation of the Exchange Offer that (A) such Holder is prohibited by law or
Commission policy from participating in the Exchange Offer, (B) such Holder may
not resell the Exchange Notes acquired by it in the Exchange Offer to the public
without delivering a prospectus and the Prospectus contained in the Exchange
Offer Registration Statement is not appropriate or available for such resales by
such Holder or (C) such Holder is a Broker-Dealer and holds Initial Notes
acquired directly from the Company or any of its Affiliates, then the Company
and the Guarantors shall:
(x) use all commercially reasonable efforts on or prior to 30 days after the
earlier of (i) the date as of which the Company determines that the Exchange
Offer Registration Statement will not be or cannot be, as the case may be, filed
as a result of clause (a)(i) above and (ii) the date on which the Company
receives the notice specified in clause (a)(ii) above (30) days after such
earlier date, the “Shelf Filing Deadline”), to file a shelf registration
statement pursuant to Rule 415 under the Act (which may be an amendment to the
Exchange Offer Registration Statement (the “Shelf Registration Statement”)),
covering the resale of all Transfer Restricted Securities, and
(y) use all commercially reasonable efforts to cause such Shelf Registration
Statement to become effective on or prior to 75 days after the Shelf Filing
Deadline for the Shelf Registration Statement (such 75th day the “Shelf
Effectiveness Deadline”).
If, after the Company and the Guarantors have filed an Exchange Offer
Registration Statement that satisfies the requirements of Section 3(a) above,
the Company and the Guarantors are required to file and make effective a Shelf
Registration Statement solely because the Exchange Offer is not permitted under
applicable federal law (i.e., clause (a)(i)(B) above), then the filing of the
Exchange Offer Registration Statement shall be deemed to satisfy the
requirements of clause (x) above; provided that, in such event, the Company and
the Guarantors shall remain obligated to meet the Shelf Effectiveness Deadline
set forth in clause (y).
To the extent necessary to ensure that the Shelf Registration Statement is
available for sales of Transfer Restricted Securities by the Holders thereof
entitled to the benefit of this Section 4(a) and the other securities required
to be registered therein pursuant to Section 6(b)(ii) hereof, the Company and
the Guarantors shall use all commercially reasonable efforts to keep any Shelf
Registration Statement required by this Section 4(a) continuously effective,
supplemented, amended and current as required by and subject to the provisions
of Sections 6(b) and 6(c) hereof and in conformity with the requirements of this
Agreement, the Act and the policies, rules and regulations of the Commission as
announced from time to time, for a period of at least two years (as extended
pursuant to Section 6(c)(i) or 6(d)) following the Closing Date, or such shorter
period as will terminate when all Transfer Restricted Securities covered by such
Shelf Registration Statement have been sold pursuant thereto or are no longer
Transfer Restricted Securities.

-5-



--------------------------------------------------------------------------------




(b)    Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder may include any of its Transfer Restricted
Securities in any Shelf Registration Statement pursuant to this Agreement unless
and until such Holder furnishes to the Company in writing, within 15 days after
receipt of a request therefor, the information specified in Item 507 or 508 of
Regulation S-K, as applicable, of the Act, or other information reasonably
requested by the Company and required by Regulation S-K of the Act, for use in
connection with any Shelf Registration Statement or Prospectus or preliminary
Prospectus included therein. No Holder shall be entitled to Special Interest
pursuant to Section 5 hereof unless and until (and from and after such time)
such Holder shall have provided all such information. Each selling Holder agrees
to promptly furnish additional information required to be disclosed in order to
make the information previously furnished to the Company by such Holder not
materially misleading and shall promptly supply such other information as the
Company may from time to time reasonably request.
5.    SPECIAL INTEREST
If (i) any Registration Statement required by this Agreement has not been filed
with the Commission on or prior to the date specified for such filling in this
Agreement, (ii) any such Registration Statement has been filed but not declared
effective by the Commission on or prior to the date specified for such
effectiveness in this Agreement (the “Effectiveness Target Date”), (iii) the
Exchange Offer has not been Consummated within the period required by this
Agreement after the Effectiveness Target Date with respect to the Exchange Offer
Registration Statement unless the Company has filed a Shelf Registration
Statement or (iv) any Registration Statement required by this Agreement is filed
and declared effective but shall thereafter cease to be effective or fail to be
usable for its intended purpose during any period in which such Registration
Statement is required to remain effectiveness or be usable pursuant to this
Agreement without being succeeded immediately by a post-effective amendment to
such Registration Statement that is itself immediately declared effective and
that cures such failure (each such event referred to in clauses (i) through
(iv), a “Registration Default”), then the Company and the Guarantors hereby
jointly and severally agree to pay to each Holder affected thereby special
interest (“Special Interest”) at a rate of 0.25% per annum of the principal
amount of such Transfer Restricted Securities held by such Holder for the first
90 days from and including such specified date, and increasing by an additional
0.25% per annum at the beginning of each subsequent 90-day period thereafter,
until all Registration Defaults have been cured; provided that Special Interest
in the aggregate under this Section 5 may not exceed 1.00% per annum of the
principal amount of such Transfer Restricted Securities. Notwithstanding
anything to the contrary set forth herein, (1) upon filing of the Exchange Offer
Registration Statement (and/or, if applicable, the Shelf Registration
Statement), in the case of clause (i) above, (2) upon the effectiveness of the
Exchange Offer Registration Statement (and/or, if applicable, the Shelf
Registration Statement), in the case of clause (ii) above, (3) upon Consummation
of the Exchange Offer, in the case of clause (iii) above, or (4) upon the filing
of a post-effective amendment to the Registration Statement or an additional
Registration Statement that causes the Exchange Offer Registration Statement
(and/or, if applicable, the Shelf Registration Statement) to again be declared
effective or made usable in the case of clause (iv) above, the Special Interest
payable with respect to the Transfer Restricted Securities as a result of such
clause (i), (ii), (iii), or (iv), as applicable, shall cease.

-6-



--------------------------------------------------------------------------------




All accrued Special Interest shall be paid by the Company and the Guarantors (or
the Company and the Guarantors will cause the Paying Agent to make such payment
on their behalf) to the Holders entitled thereto, in the manner provided for the
payment of interest in the Indenture, on each Interest Payment Date, as more
fully set forth in the Indenture, the Initial Notes and the Exchange Notes.
Notwithstanding the fact that any securities for which Special Interest are due
cease to be Transfer Restricted Securities, all obligations of the Company and
the Guarantors to pay Special Interest with respect to securities that accrued
prior to the time that such securities ceased to be Transfer Restricted
Securities shall survive until such time as such obligations with respect to
such securities shall have been satisfied in full, but the interest rate borne
by such securities will be reduced to the original interest rate borne by the
Initial Notes at the time such securities cease to be a Transfer Restricted
Securities.
6.    REGISTRATION PROCEDURES
(a)    Exchange Offer Registration Statement. In connection with the Exchange
Offer, the Company and the Guarantors shall (x) comply with all applicable
provisions of Section 6(c) below, (y) use all commercially reasonable efforts to
effect such exchange and to permit the resale of Exchange Notes by
Broker-Dealers that tendered in the Exchange Offer Initial Notes that such
Broker-Dealer acquired for its own account as a result of its market-making
activities or other trading activities (other than Initial Notes acquired
directly from the Company or any of its Affiliates) being sold in accordance
with the intended method or methods of distribution thereof, and (z) comply with
all of the following provisions:
(i)    If, following the date hereof there has been announced a change in
Commission policy with respect to exchange offers such as the Exchange Offer,
that in the reasonable opinion of counsel to the Company raises a substantial
question as to whether the Exchange Offer is permitted by applicable federal
law, the Company and the Guarantors hereby agree either to (x) seek a no-action
letter or other favorable decision from the Commission allowing the Company and
the Guarantors to Consummate an Exchange Offer for such Transfer Restricted
Securities, or (y) file, in accordance with Section 4(a) hereof, a Shelf
Registration Statement to permit the registration and/or resale of the Transfer
Restricted Securities that would otherwise be covered by the Exchange Offer
Registration Statement but for the announcement of a change in Commission
policy. In the case of clause (x) above, the Company and the Guarantors hereby
agree to pursue the issuance of such a decision to the Commission staff level
but shall not be required to take action not commercially reasonable to affect a
change of Commission policy. In connection with the foregoing, the Company and
the Guarantors hereby agree to take all such other actions as may be requested
by the Commission or otherwise required in connection with the issuance of such
decision, including without limitation (A) participating in telephonic
conferences with the Commission, (B) delivering to the Commission staff an
analysis prepared by counsel to the Company setting forth the legal bases, if
any, upon which such counsel has concluded that such an Exchange Offer should be
permitted, and (C) diligently pursuing a resolution (which need not be
favorable) by the Commission staff.

-7-



--------------------------------------------------------------------------------




(ii)    As a condition to its participation in the Exchange Offer, each Holder
(including, without limitation, any Holder who is a Broker-Dealer) shall
furnish, upon the request of the Company, prior to the Consummation of the
Exchange Offer, a written representation to the Company and the Guarantors
(which may be contained in the letter of transmittal contemplated by the
Exchange Offer Registration Statement) to the effect that (A) it is not an
Affiliate of the Company, (B) it is not engaged in, and does not intend to
engage in, and has no arrangement or understanding with any Person to
participate in, a distribution of the Exchange Notes to be issued in the
Exchange Offer, (C) it is acquiring the Exchange Notes in its ordinary course of
business, and (D) only if such Holder is a Broker-Dealer that will receive
Exchange Notes in exchange for Initial Notes that such Broker-Dealer acquired
for its own private account as a result of market making or other trading
activities, it will deliver a Prospectus, as required by law, in connection with
any sale of such Exchange Notes. As a condition to its participation in the
Exchange Offer each Holder using the Exchange Offer to participate in a
distribution of the Exchange Notes shall acknowledge and agree that, if the
resales are of Exchange Notes obtained by such Holder in exchange for Initial
Notes acquired directly from the Company or an Affiliate thereof, it (1) could
not, under Commission policy as in effect on the date of this Agreement, rely on
the position of the Commission enunciated in Morgan Stanley and Co., Inc.
(available June 5, 1991) and Exxon Capital Holdings Corporation (available May
13, 1988), as interpreted in the Commission’s letter to Shearman & Sterling
dated July 2, 1993, and similar no-action letters (including, if applicable, any
no-action letter obtained pursuant to clause (i) above), and (2) must comply
with the registration and prospectus delivery requirements of the Act in
connection with a secondary resale transaction and that such a secondary resale
transaction must be covered by an effective registration statement containing
the selling security holder information required by Item 507 or 508, as
applicable, of Regulation S-K.
(iii)    Prior to effectiveness of the Exchange Offer Registration Statement,
the Company and the Guarantors shall provide a supplemental letter to the
Commission (A) stating that the Company and the Guarantors are registering the
Exchange Offer in reliance on the position of the Commission enunciated in Exxon
Capital Holdings Corporation (available May 13, 1988), Morgan Stanley and Co.,
Inc. (available June 5, 1991) as interpreted in the Commission’s letter to
Shearman & Sterling dated July 2, 1993, and, if applicable, any no-action letter
obtained pursuant to clause (i) above, (B) including a representation that the
Company and the Guarantors have not entered into any arrangement or
understanding with any Person to distribute the Exchange Notes to be received in
the Exchange Offer and that, to the best of the Company’s and each Guarantor’s
information and belief, each Holder participating in the Exchange Offer is
acquiring the Exchange Notes in its ordinary course of business and has no
arrangement or understanding with any Person to participate in the distribution
of the Exchange Notes received in the Exchange Offer, and (C) any other
undertaking or representation required by the Commission as set forth in any
no-action letter obtained pursuant to clause (i) above, if applicable.

-8-



--------------------------------------------------------------------------------




(b)    Shelf Registration Statement. In connection with the Shelf Registration
Statement, the Company and the Guarantors shall:
(i)    comply with all the provisions of Section 6(c) below and use all
commercially reasonable efforts to effect such registration to permit the sale
of the Transfer Restricted Securities being sold in accordance with the intended
method or methods of distribution thereof (as indicated in the information
furnished to the Company pursuant to Section 4(b) hereof), and pursuant thereto
the Company and the Guarantors will prepare and file with the Commission a
Registration Statement relating to the registration on any appropriate form
under the Act, which form shall be available for the sale of the Transfer
Restricted Securities in accordance with the intended method or methods of
distribution thereof within the time periods and otherwise in accordance with
the provisions hereof, and
(ii)    issue to any Holder or purchaser of Initial Notes covered by any Shelf
Registration Statement contemplated by this Agreement, upon the request of any
such Holder or purchaser, registered Initial Notes having an aggregate principal
amount equal to the aggregate principal amount of Initial Notes in the names as
such Holder or purchaser shall designate.
(c)    General Provisions. In connection with any Registration Statement and any
related Prospectus required by this Agreement, the Company and the Guarantors
shall:
(i)    use all commercially reasonable efforts to keep such Registration
Statement continuously effective and provide all requisite financial statements
for the period specified in Section 3 or 4 of this Agreement, as applicable.
Upon the occurrence of any event that would cause any such Registration
Statement or the Prospectus contained therein (A) to contain an untrue statement
of material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading, or (B) not
to be effective and usable for resale of Transfer Restricted Securities during
the period required by this Agreement, the Company and the Guarantors shall file
promptly an appropriate amendment to such Registration Statement curing such
defect, and, if Commission review is required, use all commercially reasonable
efforts to cause such amendment to be declared effective as soon as practicable;
(ii)    prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
such Registration Statement effective for the applicable period set forth in
Section 3 or 4 hereof, as the case may be, or such shorter period as will
terminate when all Transfer Restricted Securities covered by such Registration
Statement have been sold or are no longer Transfer Restricted Securities; cause
the Prospectus to be supplemented by any required Prospectus supplement, and as
so supplemented to be filed pursuant to Rule 424 under the Act, and to comply
fully with Rules 424, 430A, and 462, as applicable, under the Act in a timely
manner; and comply with the provisions of the Act with respect to the
disposition of all securities covered by such Registration Statement during the
applicable period in accordance with the intended method or methods of
distribution by the sellers thereof set forth in such Registration Statement or
supplement to the Prospectus;
(iii)    advise (a) each Holder whose Transfer Restricted Securities have been
included in a Shelf Registration Statement (in the case of a Shelf Registration
Statement), and (b) each Holder who has provided notice to the Company promptly
and, if requested by such Holder, confirm such advice in writing, (A) when the
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to any applicable Registration Statement or any post-

-9-



--------------------------------------------------------------------------------




effective amendment thereto, when the same has become effective, (B) of any
request by the Commission for amendments to the Registration Statement or
amendments or supplements to the Prospectus or for additional information
relating thereto, (C) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement under the Act or of
the suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, and (D) of the
happening of any event that requires the Company to make changes in the
Registration Statement or the Prospectus in order that the Registration
Statement or the Prospectus, any amendment or supplement thereto or any document
incorporated by reference therein do not contain an untrue statement of material
fact nor omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of the Prospectus, in
light of the circumstances under which they were made) not misleading. If at any
time the Commission shall issue any stop order suspending the effectiveness of
the Registration Statement, or any state securities commission or other
regulatory authority shall issue an order suspending the qualification or
exemption from qualification of the Transfer Restricted Securities under state
securities or Blue Sky laws, the Company and the Guarantors shall use all
commercially reasonable efforts to obtain the withdrawal or lifting of such
order at the earliest possible time;
(iv)    subject to Section 6(d), if any fact or event contemplated by Section
6(c)(iii)(D) above shall exist or have occurred, prepare a supplement or
post-effective amendment to the Registration Statement or related Prospectus or
any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of Transfer
Restricted Securities, the Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;
(v)    furnish to each Holder whose Transfer Restricted Securities have been
included in a Shelf Registration Statement (in the case of a Shelf Registration
Statement) in connection with such exchange, registration or sale, if any,
before filing with the Commission, copies of any Registration Statement or any
Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Registration Statement), which
documents will be subject to the reasonable review and comment of such Holders
in connection with such sale, if any, for a period of at least three Business
Days, and the Company will not file any such Registration Statement or
Prospectus or any amendment or supplement to any such Registration Statement or
Prospectus (including all such documents incorporated by reference) to which
such Holders shall reasonably object within three Business Days after the
receipt thereof. A Holder shall be deemed to have reasonably objected to such
filing if such Registration Statement, amendment, Prospectus or supplement, as
applicable, as proposed to be filed, contains an untrue statement of a material
fact or omits to state any material fact necessary to make the statements
therein not misleading or fails to comply with the applicable requirements of
the Act;

-10-



--------------------------------------------------------------------------------




(vi)    promptly prior to the filing of any document that is to be incorporated
by reference into a Registration Statement or Prospectus in connection with such
exchange, registration or sale, if any, provide copies of such document to each
Holder whose Transfer Restricted Securities have been included in a Shelf
Registration Statement (in the case of a Shelf Registration Statement) in
connection with such exchange, registration or sale, if any, make the Company’s
and the Guarantors’ representatives available for discussion of such document
and other customary due diligence matters, and include such information in such
document prior to the filing thereof as such Holders may reasonably request;
(vii)    make available, at reasonable times, for inspection by each Holder
whose Transfer Restricted Securities have been included in a Shelf Registration
Statement (in the case of a Shelf Registration Statement) and any attorney or
accountant retained by such Holders, all financial and other records and
pertinent corporate documents of the Company and the Guarantors reasonably
requested and cause the Company’s and the Guarantors’ officers, directors and
employees to supply all information reasonably requested by any such Holder,
attorney or accountant in connection with such Registration Statement or any
post-effective amendment thereto subsequent to the filing thereof and prior to
its effectiveness as is customary for similar due diligence examinations;
provided that any Holder or representative thereof requesting or receiving such
information shall agree to be bound by reasonable confidentiality agreements and
procedures with respect thereto;
(viii)    if requested by any Holders whose Transfer Restricted Securities have
been included in a Shelf Registration Statement (in the case of a Shelf
Registration Statement) in connection with such exchange, registration or sale,
promptly include in any Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
Holders may reasonably request to have included therein, including, without
limitation, information relating to the “Plan of Distribution” of the Transfer
Restricted Securities and the use of the Registration Statement or Prospectus
for market making activities; and make all required filings of such Prospectus
supplement or post-effective amendment as soon as practicable after the Company
is notified of the matters to be included in such Prospectus supplement or
post-effective amendment;
(ix)    furnish to each Holder whose Transfer Restricted Securities have been
included in a Shelf Registration Statement (in the case of a Shelf Registration
Statement) in connection with such exchange, registration or sale, without
charge, at least one copy of the Registration Statement, as first filed with the
Commission, and of each amendment thereto, including all documents incorporated
by reference therein and all exhibits (including exhibits incorporated therein
by reference);
(x)    deliver to each Holder whose Transfer Restricted Securities have been
included in a Shelf Registration Statement (in the case of a Shelf Registration
Statement) without charge, as many copies of the Prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such Holders
reasonably may request; the Company and the Guarantors hereby consent to the use
(in accordance with law and subject to Section 6(d) hereof) of the Prospectus
and any amendment or supplement thereto by each selling Holder in connection
with the offering and the sale of the Transfer Restricted Securities covered by
the Prospectus or any amendment or supplement thereto;

-11-



--------------------------------------------------------------------------------




(xi)    enter into such agreements (including an underwriting agreement), and
make such representations and warranties, and take all such other actions in
connection therewith in order to expedite or facilitate the disposition of the
Transfer Restricted Securities pursuant to any Registration Statement
contemplated by this Agreement, all to such extent as may be customarily and
reasonably requested by the Initial Purchasers or, in the case of registration
for resale of Transfer Restricted Securities pursuant to the Shelf Registration
Statement, by any Holder or Holders of Transfer Restricted Securities who hold
at least 50% in aggregate principal amount of such class of Transfer Restricted
Securities; provided, that, the Company and the Guarantors shall not be required
to enter into any such agreement more than once with respect to all of the
Transfer Restricted Securities and, in the case of a Shelf Registration
Statement, may delay entering into such agreement if the Board of Directors of
the Company determines in good faith that it is in the best interests of the
Company and the Guarantors not to disclose the existence of or facts surrounding
any proposed or pending material corporate transaction involving the Company and
the Guarantors. In such connection, the Company and the Guarantors shall:
(a)    upon the request of any Holder, furnish (or in the case of paragraphs
(ii) and (iii), use its commercially reasonable efforts to cause to be
furnished) to each such Holder (in the case of the Shelf Registration Statement)
and any underwriter, upon Consummation of the Exchange Offer or the
effectiveness of the Shelf Registration Statement, as the case may be:
(i)    a certificate, dated such date, signed on behalf of the Company and each
Guarantor by (x) the Chief Executive Officer or any Vice President, and (y) a
principal financial or accounting officer of the Company and such Guarantor,
confirming, as of the date thereof, such matters as such Holders may reasonably
request;

-12-



--------------------------------------------------------------------------------




(ii)    an opinion, dated the date of Consummation of the Exchange Offer or the
date of effectiveness of the Shelf Registration Statement, as the case may be,
of counsel for the Company and the Guarantors in customary form and covering
such other matters as such Holder may reasonably request, and in any event
including a statement to the effect that such counsel has participated in
conferences with officers and other representatives of the Company and the
Guarantors and representatives of the independent public accountants for the
Company and the Guarantors and representatives of the underwriters, if any, and
their counsel at which the contents of the Registration Statement and related
matters were discussed and, although such counsel need not pass upon or assume
responsibility for the accuracy, completeness or fairness of such statements
(relying as to materiality to the extent such counsel deems appropriate upon the
statements of officers and other representatives of the Company and the
Guarantors and without independent check or verification), no facts came to such
counsel’s attention that caused such counsel to believe that the applicable
Registration Statement, at the time such Registration Statement or any
post-effective amendment thereto became effective and, in the case of the
Exchange Offer Registration Statement, as of the date of Consummation of the
Exchange Offer, contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, or that the Prospectus contained in such
Registration Statement as of its date and, in the case of the opinion dated the
date of Consummation of the Exchange Offer, as of the date of Consummation,
contained an untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Such counsel may state
further that such counsel assumes no responsibility for, and has not
independently verified, the accuracy, completeness or fairness of the financial
statements, schedules or other financial data included in any Registration
Statement contemplated by this Agreement or the related Prospectus and need
express no view as to the accounting or financial records from which such
financial statements, schedules and data are derived; and
(iii)    a customary comfort letter, dated the date of Consummation of the
Exchange Offer, or as of the date of effectiveness of the Shelf Registration
Statement, as the case may be, from the Company’s independent accountants, in
the customary form and covering matters of the type customarily covered in
comfort letters to underwriters in connection with underwritten offerings, and
affirming the matters set forth in the comfort letters delivered pursuant to
Section 8(e) of the Purchase Agreement; and
(b)    deliver such other documents and certificates as may be reasonably
requested by the selling Holders to evidence compliance with the matters covered
in clause (A) above and with any customary conditions contained in any agreement
entered into by the Company and the Guarantors pursuant to this clause (xi);

-13-



--------------------------------------------------------------------------------




(xii)    prior to any public offering of Transfer Restricted Securities,
cooperate with the selling Holders and their counsel in connection with the
registration and qualification of the Transfer Restricted Securities under the
securities or Blue Sky laws of such jurisdictions as the selling Holders may
request and do any and all other acts or things necessary or advisable to enable
the disposition in such jurisdictions of the Transfer Restricted Securities
covered by the applicable Registration Statement; provided, however, that the
Company and the Guarantors shall not be required to register or qualify as a
foreign corporation where it is not now so qualified or to take any action that
would subject it to the service of process in suits or to taxation, other than
as to matters and transactions relating to the Registration Statement, in any
jurisdiction where it is not now so subject;
(xiii)    in connection with any sale of Transfer Restricted Securities that
will result in such securities no longer being Transfer Restricted Securities,
cooperate with the Holders to facilitate the timely preparation and delivery of
certificates representing Transfer Restricted Securities to be sold and not
bearing any restrictive legends; and to register such Transfer Restricted
Securities in such denominations and such names as the selling Holders may
request at least two Business Days prior to such sale of Transfer Restricted
Securities;
(xiv)    use all commercially reasonable efforts to cause the disposition of the
Transfer Restricted Securities covered by the Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to enable the seller or sellers thereof to consummate the
disposition of such Transfer Restricted Securities, subject to the proviso
contained in clause (xii) above;
(xv)    provide a CUSIP number for all Transfer Restricted Securities not later
than the effective date of a Registration Statement covering such Transfer
Restricted Securities and provide the Trustee under the Indenture with printed
certificates for the Transfer Restricted Securities which are in a form eligible
for deposit with the Depository Trust Company;
(xvi)    otherwise use all commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make generally available
to its security holders with regard to any applicable Registration Statement, as
soon as practicable, a consolidated earnings statement meeting the requirements
of Rule 158 under the Act (which need not be audited) covering a twelve-month
period beginning after the effective date of the Registration Statement (as such
term is defined in paragraph (c) of Rule 158 under the Act);
(xvii)    cause the Indenture to be qualified under the TIA not later than the
effective date of the first Registration Statement required by this Agreement
and, in connection therewith, cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for such Indenture to be
so qualified in accordance with the terms of the TIA; and execute and use its
commercially reasonable efforts to cause the Trustee to execute, all documents
that may be required to effect such changes and all other forms and documents
required to be filed with the Commission to enable such Indenture to be so
qualified in a timely manner; and
(xviii)    provide promptly to each Holder, upon request, each document filed
with the Commission pursuant to the requirements of Section 13 or Section 15(d)
of the Exchange Act.

-14-



--------------------------------------------------------------------------------




(d)    Restrictions on Holders. Each Holder agrees by acquisition of a Transfer
Restricted Security that, upon receipt of the notice referred to in Section
6(c)(i) or 6(c)(iii)(C) or any notice from the Company of the existence of any
fact of the kind described in Section 6(c)(iii)(D) hereof (in each case, a
“Suspension Notice”), such Holder will forthwith discontinue disposition of
Transfer Restricted Securities pursuant to the applicable Registration Statement
until (i) such Holder has received copies of the supplemented or amended
Prospectus contemplated by Section 6(c)(iv) hereof, or (ii) such Holder is
advised in writing by the Company that the use of the Prospectus may be resumed,
and has received copies of any additional or supplemental filings that are
incorporated by reference in the Prospectus (in each case, the “Recommencement
Date”). Each Holder receiving a Suspension Notice hereby agrees that it will
either (i) destroy any Prospectuses, other than permanent file copies, then in
such Holder’s possession which have been replaced by the Company with more
recently dated Prospectuses, or (ii) deliver to the Company (at the Company’s
expense) all copies, other than permanent file copies, then in such Holder’s
possession of the Prospectus covering such Transfer Restricted Securities that
was current at the time of receipt of the Suspension Notice. The time period
regarding the effectiveness of such Registration Statement set forth in Section
3 or 4 hereof, as applicable, shall be extended by a number of days equal to the
number of days in the period from and including the date of delivery of the
Suspension Notice to the Recommencement Date.
7.    REGISTRATION EXPENSES
(a)    All expenses incident to the Company’s and the Guarantors’ performance of
or compliance with this Agreement will be borne by the Company, regardless of
whether a Registration Statement becomes effective, including without
limitation: (i) all registration and filing fees and expenses; (ii) all fees and
expenses of compliance with federal securities and state Blue Sky or securities
laws; (iii) all expenses of printing (including printing certificates for the
Exchange Notes to be issued in the Exchange Offer and printing of Prospectuses),
messenger and delivery services and telephone; (iv) all fees and disbursements
of counsel for the Company and the Guarantors and one counsel for all of the
Holders of Transfer Restricted Securities selected by the Holders of a majority
in principal amount of Transfer Restricted Securities being registered; (v) all
application and filing fees in connection with listing the Exchange Notes on a
national securities exchange or automated quotation system; and (vi) all fees
and disbursements of independent certified public accountants of the Company and
the Guarantors (including the expenses of any special audit and comfort letters
required by or incident to such performance); provided, however, that in no
event shall the Company or the Guarantors be responsible for any underwriting
discounts, commissions or fees attributable to the sale or other disposition of
Transfer Restricted Securities.
The Company will, in any event, bear its and the Guarantors’ internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expenses of any annual
audit and the fees and expenses of any Person, including special experts,
retained by the Company or the Guarantors.
(b)    In connection with any Registration Statement required by this Agreement
(including, without limitation, the Exchange Offer Registration Statement and
the Shelf Registration Statement), the Company and the Guarantors will reimburse
the Initial Purchasers and the Holders of Transfer Restricted Securities who are
tendering Initial Notes in the Exchange Offer and/or selling or reselling
Initial Notes or Exchange Notes pursuant to the “Plan of Distribution” contained
in the Exchange Offer Registration Statement or the Shelf Registration
Statement, as applicable, for the reasonable fees and disbursements of not more
than one counsel shall be chosen by the Holders of a majority in principal
amount of the Transfer Restricted Securities for whose benefit such Registration
Statement is being prepared, if any.

-15-



--------------------------------------------------------------------------------




8.    INDEMNIFICATION
(a)    The Company and the Guarantors agree, jointly and severally, to indemnify
and hold harmless each Holder, its directors, officers and each Person, if any,
who controls such Holder (within the meaning of Section 15 of the Act or Section
20 of the Exchange Act), from and against any and all losses, claims, damages,
liabilities or judgments, (including without limitation, any legal or other
expenses incurred in connection with investigating or defending any matter,
including any action that could give rise to any such losses, claims, damages,
liabilities or judgments) caused by any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement,
preliminary prospectus or Prospectus, Free Writing Prospectus or any “issuer
information” (as defined in Rule 433 of the Securities Act) filed or required to
be filed pursuant to Rule 433(d) under the Securities Act (or any amendment or
supplement thereto), or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except insofar as such losses, claims, damages,
liabilities or judgments are caused by an untrue statement or omission or
alleged untrue statement or omission (A) that is based upon information relating
to any of the Holders furnished in writing to the Company by or on behalf of any
of the Holders or (B) that is included in a Registration Statement or Prospectus
(or any amendment or supplement thereto), or document incorporated by reference
therein, which is used, relied upon or disseminated by any Holder or any
underwriter for such Holder following the delivery of a notice by the Company to
such Holder or any such underwriter pursuant to Section 6(c)(iii)(B), (C) or
(D). This indemnity agreement shall be in addition to any liability which the
Company or any of the Guarantors may otherwise have.
(b)    Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company and the Guarantors, and their respective directors and
officers, and each Person, if any, who controls (within the meaning of Section
15 of the Act or Section 20 of the Exchange Act) the Company, or the Guarantors
to the same extent as the foregoing indemnity from the Company and the
Guarantors set forth in section (a) above, but only with reference to (A)
information relating to such Holder furnished in writing to the Company by or on
behalf of such Holder expressly for use in any Registration Statement or
Prospectus (or any amendment or supplement thereto), or (B) the use, reliance or
dissemination by such Holder or any underwriter for such Holder of a
Registration Statement or Prospectus (or any amendment or supplement thereto),
or any document incorporated by reference therein, which was the subject of a
notice delivered by the Company to such Holder or any such underwriter pursuant
to Section 6(c)(iii)(B), (C) or (D).

-16-



--------------------------------------------------------------------------------




(c)    In case any action shall be commenced involving any Person in respect of
which indemnity may be sought pursuant to Section 8(a) or 8(b) (the “indemnified
party”), the indemnified party shall promptly notify the Person against whom
such indemnity may be sought (the “indemnifying party”) in writing and the
indemnifying party shall assume the defense of such action, including the
employment of counsel reasonably satisfactory to the indemnified party and the
payment of all fees and expenses of such counsel, as incurred (except that in
the case of any action in respect of which indemnity may be sought pursuant to
both Sections 8(a) and 8(b), a Holder shall not be required to assume the
defense of such action pursuant to this Section 8(c), but may employ separate
counsel and participate in the defense thereof, but the fees and expenses of
such counsel, except as provided below, shall be at the expense of the Holder).
Any indemnified party shall have the right to employ separate counsel in any
such action and participate in the defense thereof, but the fees and expenses of
such counsel shall be at the expense of the indemnified party unless (i) the
employment of such counsel has been specifically authorized in writing by the
indemnifying party, (ii) the indemnifying party has failed to assume the defense
of such action or employ counsel reasonably satisfactory to the indemnified
party, or (iii) the named parties to any such action (including any impleaded
parties) include both the indemnified party and the indemnifying party, and the
indemnified party has been advised by such counsel that there may be one or more
legal defenses available to it which are different from or additional to those
available to the indemnifying party (in which case the indemnifying party shall
not have the right to assume the defense of such action on behalf of the
indemnified party). In any such case, the indemnifying party shall not, in
connection with any one action or separate but substantially similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the fees and expenses of more than one separate
firm of attorneys (in addition to any local counsel) for all indemnified parties
and all such fees and expenses shall be reimbursed as they are incurred. Such
firm shall be designated in writing by a majority of the Holders, in the case of
the parties indemnified pursuant to Section 8(a), and by the Company and the
Guarantors, in the case of parties indemnified pursuant to Section 8(b). The
indemnifying party shall indemnify and hold harmless the indemnified party from
and against any and all losses, claims, damages, liabilities and judgments by
reason of any settlement of any action effected with (i) its written consent, or
(ii) effected without its written consent if the settlement is entered into more
than 20 Business Days after the indemnifying party received a request from the
indemnified party for reimbursement for the fees and expenses of counsel (in any
case where such fees and expenses are at the expense of the indemnifying party)
and, prior to the date of such settlement, the indemnifying party has failed to
comply with such reimbursement request. No indemnifying party shall, without the
prior written consent of the indemnified party (which consent shall not be
unreasonably withheld), effect any settlement or compromise of, or consent to
the entry of judgment with respect to, any pending or threatened action in
respect of which the indemnified party is or could have been a party and
indemnity or contribution may be or could have been sought hereunder by the
indemnified party, unless such settlement, compromise or judgment (i) includes
an unconditional release of the indemnified party from all liability on claims
that are or could have been the subject matter of such action, and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act, by or on behalf of the indemnified party.
(d)    To the extent that the indemnification provided for in this Section 8 is
unavailable to an indemnified party in respect of any losses, claims, damages,
liabilities or judgments referred to therein, then each indemnifying party, in
lieu of indemnifying such indemnified party, shall contribute to the amount paid
or payable by such indemnified party as a result of such losses, claims,
damages, liabilities or judgments (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company and the Guarantors, on the
one hand, and the Holders, on the other hand, from their sale of Transfer
Restricted Securities, or (ii) if the allocation provided by clause 8(d)(i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause 8(d)(i) above
but also the relative fault of the Company and the Guarantors, on the one hand,
and of the Holder, on the other hand, in connection with the statements or
omissions which resulted in such losses, claims, damages,

-17-



--------------------------------------------------------------------------------




liabilities or judgments, as well as any other relevant equitable
considerations. The relative fault of the Company and the Guarantors, on the one
hand, and of the Holder, on the other hand, shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or such Guarantor, on the one hand, or by
the Holder, on the other hand, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The amount paid or payable by a party as a result of the losses,
claims, damages, liabilities and judgments referred to above shall be deemed to
include, subject to the limitations set forth in Section 8(c) hereof, any legal
or other fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.
The Company, the Guarantors and each Holder agree that it would not be just and
equitable if contribution pursuant to this Section 8(d) were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or judgments referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any matter, including any
action that could have given rise to such losses, claims, damages, liabilities
or judgments. Notwithstanding the provisions of this Section 8, in no event
shall a Holder, its directors, its officers or any Person, if any, who controls
such Holder be required to contribute, in the aggregate, any amount in excess of
the amount by which the total price at which the Transfer Restricted Securities
sold by such Holder exceeds the amount of any damages that such Holder has
otherwise paid or become liable to pay by reason of any untrue or alleged untrue
statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations to contribute pursuant to this
Section 8(d) are several in proportion to the respective principal amount of
Transfer Restricted Securities held by each Holder hereunder and not joint.
9.    RULE 144A AND RULE 144
The Company and each Guarantor agrees with each Holder, for so long as any
Transfer Restricted Securities remain outstanding and during any period in which
the Company or such Guarantor (i) is not subject to Section 13 or 15(d) of the
Exchange Act, to make available, upon request of any Holder, to such Holder or
beneficial owner of Transfer Restricted Securities in connection with any sale
thereof and any prospective purchaser of such Transfer Restricted Securities
designated by such Holder or beneficial owner, the information required by Rule
144A(d)(4) under the Act in order to permit resales of such Transfer Restricted
Securities pursuant to Rule 144A under the Act.

-18-



--------------------------------------------------------------------------------




10.    MISCELLANEOUS
(a)    Remedies. The Company and the Guarantors acknowledge and agree that any
failure by the Company and/or the Guarantors to comply with their respective
obligations under Sections 3 and 4 hereof may result in material irreparable
injury to the Initial Purchasers or the Holders for which there is no adequate
remedy at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of any such failure, the Initial Purchasers or
any Holder may obtain such relief as may be required to specifically enforce the
Company’s and the Guarantors’ obligations under Sections 3 and 4 hereof. The
Company and the Guarantors further agree to waive the defense in any action for
specific performance that a remedy at law would be adequate.
(b)    Free Writing Prospectus. The Company represents, warrants and covenants
that it (including its agents and representatives) will not prepare, make, use,
authorize, approve or refer to any “written communication” (as defined in Rule
405 under the Securities Act) in connection with the issuance and sale of the
Initial Notes and the Exchange Notes, other than (i) any communication pursuant
to Rule 134, Rule 135 or Rule 135c under the Securities Act, (ii) any document
constituting an offer to sell or solicitation of an offer to buy the Initial
Notes or the Exchange Notes that falls within the exception from the definition
of prospectus in Section 2(a)(10)(a) of the Securities Act, or (iii) a
prospectus satisfying the requirements of section 10(a) of the Securities Act or
of Rule 430, Rule 430A, Rule 430B, Rule 430C or Rule 431 under the Securities
Act.
(c)    No Inconsistent Agreements. The Company and any Guarantor will not, on or
after the date of this Agreement, enter into any agreement with respect to its
securities that is inconsistent with the rights granted to the Holders in this
Agreement or otherwise conflicts with the provisions hereof. The Company and any
Guarantor have not previously entered into, nor is currently a party to, any
agreement granting any registration rights with respect to its securities to any
Person that would require such securities to be included in any Registration
Statement filed hereunder. The rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of the Company’s and the Guarantors’ securities under any agreement in
effect on the date hereof.
(d)    Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to or departures from
the provisions hereof may not be given unless (i) in the case of Section 5
hereof and this Section 10(d)(i), the Company has obtained the written consent
of Holders of all outstanding Transfer Restricted Securities, and (ii) in the
case of all other provisions hereof, the Company has obtained the written
consent of Holders of a majority of the outstanding principal amount of Transfer
Restricted Securities (excluding Transfer Restricted Securities held by the
Company or its Affiliates). Notwithstanding the foregoing, a waiver or consent
to departure from the provisions hereof that relates exclusively to the rights
of Holders whose Transfer Restricted Securities are being tendered pursuant to
the Exchange Offer, and that does not affect directly or indirectly the rights
of other Holders whose Transfer Restricted Securities are not being tendered
pursuant to such Exchange Offer, may be given by the Holders of a majority of
the outstanding principal amount of Transfer Restricted Securities subject to
such Exchange Offer.
(e)    Additional Guarantors. The Company shall cause any of its Restricted
Subsidiaries (as defined in the Indenture) that becomes, prior to the
consummation of the Exchange Offer, a Guarantor in accordance with the terms and
provisions of the Indenture to become a party to this Agreement as a Guarantor.

-19-



--------------------------------------------------------------------------------




(f)    Third Party Beneficiary. The Holders shall be third party beneficiaries
to the agreements made hereunder between the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, and shall have the
right to enforce such agreements directly to the extent they may deem such
enforcement necessary or advisable to protect its rights or the rights of
Holders hereunder.
(g)    Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier or air
courier guaranteeing overnight delivery:
(i)    if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and
(ii)    if to the Company or the Guarantors:
QVC, Inc.,
1200 Wilson Drive, MC 203,
West Chester, Pennsylvania 19382
Attention:  General Counsel
With a copy to:
Sherman & Howard L.L.C.
633 Seventeenth Street, Suite 3000
Denver, CO 80202
Attention:  Steven D. Miller
All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if telecopied; and on the next Business Day, if timely delivered
to an air courier guaranteeing overnight delivery.
Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.
(h)    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders; provided that nothing herein shall be deemed to permit any assignment,
transfer or other disposition of Transfer Restricted Securities in violation of
the terms hereof or of the Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Transfer Restricted Securities in any
manner, whether by operation of law or otherwise, such Transfer Restricted
Securities shall be held subject to all of the terms of this Agreement, and by
taking and holding such Transfer Restricted Securities such Person shall be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement, including the restrictions on resale set
forth in this Agreement and, if applicable, the Purchase Agreement, and such
Person shall be entitled to receive the benefits hereof.
(i)    Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

-20-



--------------------------------------------------------------------------------




(j)    Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
(k)    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAW RULES THEREOF.
(l)    Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
(m)    Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted with respect to the Transfer
Restricted Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.





-21-



--------------------------------------------------------------------------------




SCHEDULE I


Guarantors






Affiliate Investment, Inc.
Affiliate Relations Holdings, Inc.
AMI 2, Inc.
ER Marks, Inc.
QVC International LLC
QVC Rocky Mount, Inc.
QVC San Antonio, LLC
















--------------------------------------------------------------------------------




ANNEX A




PLAN OF DISTRIBUTION


Each broker−dealer that receives exchange notes for its own account pursuant to
the exchange offer must acknowledge that it will deliver a prospectus in
connection with any resale of such exchange notes. This prospectus, as it may be
amended or supplemented from time to time, may be used by a broker−dealer in
connection with resales of exchange notes received in exchange for unregistered
notes where such unregistered notes were acquired as a result of market−making
activities or other trading activities. To the extent any such broker−dealer
participates in the exchange offer, we have agreed that for a period of up to
180 days we will use commercially reasonable efforts to make this prospectus, as
amended or supplemented, available to such broker−dealer for use in connection
with any such resale, and will deliver as many additional copies of this
prospectus and each amendment or supplement to this prospectus and any documents
incorporated by reference in this prospectus as such broker−dealer may
reasonably request.


We will not receive any proceeds from any sale of exchange notes by
broker−dealers. Exchange notes received by broker−dealers for their own accounts
pursuant to the exchange offer may be sold from time to time in one or more
transactions in the over−the−counter market, in negotiated transactions, through
the writing of options on the exchange notes or a combination of these methods
of resale, at market prices prevailing at the time of resale, at prices related
to such prevailing market prices or negotiated prices. Any such resale may be
made directly to purchasers or to or through brokers or dealers who may receive
compensation in the form of commissions or concessions from any such
broker−dealer or the purchasers of any such exchange notes. Any broker−dealer
that resells exchange notes that were received by it for its own account
pursuant to the exchange offer and any broker or dealer that participates in a
distribution of such exchange notes may be deemed to be an “underwriter” within
the meaning of the Securities Act and any profit on any such resale of exchange
notes and any commissions or concessions received by any such persons may be
deemed to be underwriting compensation under the Securities Act. The letter of
transmittal states that by acknowledging that it will deliver and by delivering
a prospectus, a broker−dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.


We have agreed to pay all expenses incident to the exchange offer other than
commissions or concessions of any brokers or dealers and will indemnify the
holders of outstanding notes, including any broker−dealers, against certain
liabilities, including liabilities under the Securities Act.



Annex A-1

